Title: To Thomas Jefferson from Robert Smith, 25 October 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  
                     25 Oct. 1804
                  
               
               When Mr Ludlow was Navy Agent I received a letter from the wife of Danl Baldwin exhibiting him to our view as an Object of Charity, and soliciting some employment for him at the Navy Yard of New-York. Not knowing his pretensions or qualifications I referred him to the Navy Agent and at the same time authorised mr Ludlow in his discretion to assign him some suitable station. Mr Ludlow in his answer stated “Capt Baldwin I took on my first appointment from Charity & employed him. He was discharged from having no further call for his services” It hence appeared that he had been employed and had been discharged.
               The present Navy Agent was appointed from the strong recommendations of Clinton & others our best friends. In their estimation he stands very high and therefore I would willingly persuade myself there is no foundation for the vague insinuations of this Man Baldwin. It is however proper that our attentions to this as to every other publick establishment should without intermission be given—With the highest respect. Your Hmble Servt.
               
                  
                     Rt Smith
                  
               
            